Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 10/26th/2018 and on 06/14th/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because written English language translations of a non-English language documents were not included. They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitation is: "master apparatus" in claims 1, 7-17, and 19. The specification of the application [Page 2, Para. 3] which references the master apparatus and describes specialized computer functions which include generating a prediction model, training the prediction model, and obtaining the trained prediction model. In light of the specification, the master apparatus is directed to software that can perform the claimed operations, along with generic computer components like logic machines and storage machines.

Such claim limitation is: "slave apparatus" in claims 1, 7, 9-10, and 17-19. The specification of the application [Page 2, Para. 3] which references the slave apparatus and describes specialized computer functions which include collecting data, transmitting the data, receiving the prediction model or the trained prediction model, and operating based on the prediction model or the trained prediction model. In light of the specification, the slave apparatus is directed to software that can perform the claimed operations, along with generic computer components like logic machines and storage machines.

Such claim limitation is: "communicator" in claims 10 and 17. The specification of the application [Page 4, Para. 2] which references the communicator and describes a specialized computer function which is directed to connecting to a slave apparatus, receiving data from the slave apparatus, transmitting the prediction model or the trained prediction model to the slave apparatus, receiving a prediction model or a trained prediction model from a master apparatus, transmitting the training result to the master 

If applicant does not intend to have these limitations interpreted under 35 U.S.C.112(f) or pre-A IA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation "master apparatus" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As "master apparatus" is 1, 7-17, and 19 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation "slave apparatus" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As "slave apparatus" is directed towards a specialized computer function with general computing components, the algorithm is not disclosed. MPEP §2181 states: "Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)". Therefore, claims 1, 7, 9-10, and 17-19 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation "communicator" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As "communicator" is directed towards a specialized computer function with general computing components, the algorithm is not disclosed. MPEP §2181 states: "Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)". Therefore, claims 10 and 17 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 rejected under 35 U.S.C. 102(b)(1) as being anticipated by Takezawa (US 2007/0293959 A1)
Regarding claim 1 Takezawa teaches a system for training and managing a prediction model, the system comprising: a master apparatus configured to generate a prediction model ([0009] a prediction model is created by using a specific model-creation algorithm.)
train the prediction model and ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
obtain the trained prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that the claim does not describe what obtain the trained prediction model is. The examiner considers creating a neural network prediction model to be the same as obtaining a prediction model, and since a neural network prediction model requires training, the created neural network prediction model will be a trained prediction model.)
a slave apparatus configured to collect data ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the slave apparatus is. The examiner also notes that for data to be received, it has to be collected and transmitted.)
transmit the data to the master apparatus ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the 
receive the prediction model or the trained prediction model from the master apparatus ([0009] a prediction model is created by using a specific model-creation algorithm. The examiner notes that the claim does not describe what is meant by receiving the prediction model. The examiner considers creating a prediction model to be receiving a prediction model.)
operate based on the prediction model or the trained prediction model, wherein ([0088] the residual prediction model can be used to predict the square of the residuals. The examiner notes that the claim does not describe what is meant by operate based on the prediction model. The examiner considers predicting a value to be operating based on the prediction model.)
the master apparatus is further configured to generate the prediction model or train the prediction model based on the data transmitted from the slave apparatus ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140.)

Regarding claim 2, Takezawa teaches The system of claim 1, wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The 
a second prediction model configured to receive a result of the first prediction model ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).

Regarding claim 3, Takezawa teaches The system of claim 2, wherein the first prediction model comprises a first algorithm to which data is input ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C. The examiner notes that Takezawa teaches in [Fig. 1] that training data is used to create the prediction model. The examiner also notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
a second algorithm to which an output result of the first algorithm is input. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306). The examiner notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)

Regarding claim 4, Takezawa teaches The system of claim 3, wherein each of the first algorithm and the second algorithm comprises at least one of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep Q-network. ([0007] There are various methods of prediction using a single prediction model, such as CARTR) (Classification And Regression Trees), MARSR (Multivariate Adaptive Regression Splines), TreeNetTM, and Neural Networks. The examiner notes that MLPs are neural networks.)

Regarding claim 5, Takezawa teaches The system of claim 3, wherein the input data is a tensor in which data is arranged in a multidimensional form ([0036] Precisely, the absolute errors dqi = yi - Mq(Xi)(1<=q<=Q) are calculated by applying the verification data ({xi, yj}, 1<=1<=n where x1 is a predictor variable and it is a vector quantity, and y is a target variable and it is a scalar quantity) to the prediction models 

Regarding claim 6, Takezawa teaches The system of claim 5, wherein the tensor comprises a type of a feature and a data point around data to be predicted ([0036] Precisely, the absolute errors dqi = yi - Mq(Xi)(1<=q<=Q) are calculated by applying the verification data ({xi, yj}, 1<=1<=n where x1 is a predictor variable and it is a vector quantity, and y is a target variable and it is a scalar quantity) to the prediction models M1, M2, ..., MQ. Then the models P1, P2, ..., PQ are created by using ({xi, dqi}, 1<=i<=n, 1<=q<=Q). The examiner notes that a vector is a type of tensor that is multidimensional and has a magnitude and a direction. The examiner also notes that Takezawa teaches the use of vector quantities as input to prediction models.)

Regarding claim 7, Takezawa teaches The system of claim 1, wherein the slave apparatus is further configured to train the prediction model or the trained prediction model independently of the master apparatus ([0047] The residual-prediction-model creating unit 150 creates a residual prediction model for each of the prediction models that are created by the prediction-model creating unit 130, to predict the residual prediction errors. The examiner notes that the claim does not describe what a slave apparatus and master apparatus are. The examiner considers the residual-prediction-model creating unit as the slave apparatus and the prediction-model creating unit as the master apparatus. The examiner also notes that creating a neural network 
transmit the training result to the master apparatus ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that the prediction values have to be transmitted to the embodiment that performs the comparison as taught by Takezawa).

Regarding claim 8, Takezawa teaches The system of claim 7, wherein the master apparatus is further configured to update the trained prediction model based on the training result ([0039] As explained above, the prediction apparatus calculates the first prediction values M1(x), M2(x). . . . MQ(x) by using the plurality of the prediction models M1, M2, .. . MQ. The apparatus further calculates the absolute errors P1(x), P2(x). . . . PQ(x). Then the apparatus calculates the second prediction value M(x) by performing weighting to the prediction values M1(x), M2(x). . . . MQ(x) in such a manner that the large weight is set to the prediction value Mq(x) with which a small absolute prediction value Pq(x) is obtained. By performing these processes, a combined model is created by combining the plurality of the prediction models to suit each value (X) and the prediction can be performed by the combined model).

Regarding claim 9, Takezawa teaches The system of claim 1, wherein at least one of the master apparatus and the slave apparatus comprises: a data processing configured to perform at least one processing of the collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
generate a data set based on the collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
a model generator configured to generate at least one prediction model ([0035] The prediction apparatus then creates Q prediction models, i.e., prediction models M1, M2, ..., MO, by using the training data (step 3).
a model trainer configured to train the at least one prediction model generated by the model generator based on the data or the data set transferred by the data processing ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model. The examiner also notes that Takezawa, as previously mentioned, teaches creating the prediction model using training data.)
a predictor configured to obtain a prediction result using at least one of the prediction model generated by the model generator and the prediction model trained by the model trainer ([0050-0051] The model combining unit 170 calculates the second prediction values by using the prediction models that are created by the prediction-model creating unit 130 and the residual prediction models that are created by the residual prediction-model creating unit 150. The examiner notes that the claim does not describe what a predictor is.)
an artificial intelligence manager configured to control and manage at least one of the data processing, the model generator, the model trainer, and the predictor ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140. Here, a user may specify data, from data stored in the data storing unit 120, to be used as learning data. The examiner notes that the claim does not describe what the artificial intelligence manager is. The examiner also notes that managing a prediction model creating unit, a data storing unit, a prediction model storing unit, and user input implies the presence of a management module. The examiner considers this management module to be the artificial intelligence manager.)

Regarding claim 10, Takezawa teaches A master apparatus comprising: a communicator configured to communicably connect to a slave apparatus and ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the slave apparatus is. The examiner considers the module that sends data to be the slave apparatus. The examiner also notes that for an 
receive data from the slave apparatus ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2). The examiner notes that the claim does not describe what the slave apparatus is. The examiner considers the module that sends data to be the slave apparatus.)
a processor configured to generate a prediction model ([0009] a prediction model is created by using a specific model-creation algorithm.)
train the prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
obtain the trained prediction model ([0009] a prediction model is created by using a specific model-creation algorithm. The examiner interprets obtaining a trained prediction model to be creating a trained prediction model. The examiner also notes that, as pointed earlier, creating a neural network model requires training such a model.)
wherein the communicator is further configured to transmit the prediction model or the trained prediction model to the slave apparatus ([0046] The prediction-model storing unit 140 stores the prediction models that are created by the prediction-model creating unit 130. The prediction models stored in the prediction-model storing unit 140 are used for prediction. The examiner notes that storing a prediction 

Regarding claim 11, Takezawa teaches The master apparatus of claim 10, wherein the processor comprises: a data processing configured to perform at least one processing of collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
generate a data set based on the collected data ([0034] FIG. 1 is a schematic for explaining a prediction algorithm for a prediction apparatus according to an embodiment of the present invention. The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
a model generator configured to generate at least one prediction model ([0009] a prediction model is created by using a specific model-creation algorithm.)
a model trainer configured to train the at least one prediction model generated by the model generator based on the data or the data set transferred by the data processing. ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model. The examiner also notes that Takezawa, as previously mentioned, teaches creating the prediction model using training data.)

Regarding claim 12, Takezawa teaches The master apparatus of claim 11, wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that Takezawa teaches in [Fig. 1] using training data to create a prediction model and using verification data to estimate a prediction value.)
a second prediction model configured to receive a result of the first prediction model ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).

Regarding claim 13, Takezawa teaches The master apparatus of claim 12, wherein the first prediction model comprises a first algorithm to which data is input ([0006] In this approach, a plurality of prediction models are created by using 
a second algorithm to which an output result of the first algorithm is input. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306). The examiner notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)

Regarding claim 14, Takezawa teaches The master apparatus of claim 13, wherein each of the first algorithm and the second algorithm comprises at least one of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep Q-network. ([0007] There are various methods of prediction using a single prediction model, such as CARTR) (Classification And Regression Trees), MARSR (Multivariate Adaptive Regression Splines), TreeNetTM, and Neural Networks. The examiner notes that MLPs are neural networks.)

Regarding claim 15, Takezawa teaches The master apparatus of claim 11, wherein the processor further comprises: a predictor configured to obtain a prediction result using at least one of the prediction model generated by the model generator and the prediction model trained by the model trainer. ([0050-0051] The model combining unit 170 calculates the second prediction values by using the prediction models that are created by the prediction-model creating unit 130 and the residual prediction models that are created by the residual prediction-model creating unit 150. The examiner notes that the claim does not describe what a predictor is.)

Regarding claim 16, Takezawa teaches The master apparatus of claim 15, wherein the processor further comprises: an artificial intelligence manager configured to control and manage at least one of the data processing, the model generator, the model trainer, and the predictor ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140. Here, a user may specify data, from data stored in the data storing unit 120, to be used as learning data. The examiner notes that the claim does not describe what the artificial intelligence manager is. The examiner also notes that managing a prediction model creating unit, a data storing unit, a prediction model storing unit, and user input implies the presence of a management module. The examiner considers this management module to be the artificial intelligence manager.)

Regarding claim 17, Takezawa teaches A slave apparatus comprises: a communicator configured to receive a prediction model or a trained prediction model from a master apparatus ([0046] The prediction-model storing unit 140 stores the prediction models that are created by the prediction-model creating unit 130. The prediction models stored in the prediction-model storing unit 140 are used for prediction. The examiner notes that the prediction model storing unit as taught by Takezawa needs to receive a prediction model in order to store it.)
a processor configured to generate a control command based on the prediction model or the trained prediction model ([0046] The prediction-model storing unit 140 stores the prediction models that are created by the prediction-model creating unit 130. The prediction models stored in the prediction-model storing unit 140 are used for prediction. The examiner notes that the prediction model storing unit as taught by Takezawa needs to issue instructions to receive a prediction model, store it, and use it for predictions.) 
wherein the processor is further configured to train the prediction model or the trained prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
the communicator is further configured to transmit the training result to the master apparatus ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual 

Regarding claim 18, Takezawa teaches The slave apparatus of claim 17, wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that Takezawa teaches in [Fig. 1] using training data to create a prediction model and using verification data to estimate a prediction value.)
a second prediction model configured to receive a result of the first prediction model ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).



Regarding claim 19, Takezawa teaches A method of training and managing a prediction model, the method comprising: collecting, by at least one of a master apparatus and a slave apparatus, data ([0034] The prediction apparatus receives data (step 1) and divides the data into training data (learning data) and verification data (step 2).)
generating, by at least one of the master apparatus and the slave apparatus, a prediction model based on the data ([0045] The prediction-model creating unit 130 creates a plurality of prediction models by using the data that are stored in the data storing unit 120, and sends the prediction models to the prediction-model storing unit 140.)
training, by at least one of the master apparatus and the slave apparatus, the prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that creating a neural network prediction model requires training the prediction model.)
obtaining the trained prediction model ([0064] Here, the prediction-model creating unit 130 creates four prediction models based on CART, MARS, TreeNet, and Neural Networks. The examiner notes that the claim does not describe what obtain the trained prediction model is. The examiner considers creating a neural network prediction model to be the same as obtaining a prediction model, and since a neural network prediction model requires training, the created neural network prediction model will be a trained prediction model.)
performing, by at least one of the master apparatus and the slave apparatus, a prediction based on at least one of the prediction model and the trained prediction model ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction.)
wherein the prediction model comprises: a first prediction model configured to obtain a prediction result about a class corresponding to input data ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C, and a prediction value is calculated from each of the prediction model. The prediction values are then compared with the actual data to decide which of the prediction value better matches with the actual data. A prediction model whose prediction values better matches with the actual data is used for an actual prediction. The examiner notes that Takezawa teaches in [Fig. 1] using training data to create a prediction model and using verification data to estimate a prediction value.)
a second prediction model configured to receive a result of the first prediction model and ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).
obtain a prediction result corresponding to the result of the first prediction model. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306).

Regarding claim 20, Takezawa teaches The method of claim 19, wherein the first prediction model comprises a first algorithm to which data is input ([0006] In this approach, a plurality of prediction models are created by using different algorithms A, B, and C. The examiner notes that Takezawa teaches in [Fig. 1] that training data is used to create the prediction model. The examiner also notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
a second algorithm to which an output result of the first algorithm is input. ([0062] Then the second prediction value is calculated by combining the first prediction values of each model based on the prediction values of the absolute errors using the algorithm input by the model combining input unit 190 (step 306). The second prediction value is output (step 306). The examiner notes that as previously shown, the prediction models of Takezawa are created using different algorithms such as CART, MARS, TreeNet, and Neural Networks.)
the first algorithm and the second algorithm comprises at least one of machine learning algorithms comprising at least one of a multilayer perceptron (MLP), a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), a convolutional recurrent neural network (CRNN), a deep belief network (DBN), and a deep Q-network. ([0007] There are various methods of prediction using a single prediction model, such as CARTR) (Classification And Regression Trees), MARSR (Multivariate Adaptive Regression Splines), TreeNetTM, and Neural Networks. The examiner notes that MLPs are neural networks.)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishida - US 20190114530 A1
Gilad-Bachrach - US 20180268283 A1
Gulin - US 2019 / 0164084 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAMCY ALGHAZZY/           Examiner, Art Unit 2128                                                                                                                                                                                             
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128